Citation Nr: 1121312	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-10 766A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a chronic epistaxis (nosebleed) with rhinitis.

3.  Entitlement to service connection for gastroesophageal reflux disease. 

4.  Entitlement to service connection for fibromyalgia. 

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to a rating higher than 10 percent for instability of the right knee with ligament repair and traumatic arthritis.

7.  Entitlement to a rating higher than 10 percent for limitation of motion of the right knee with ligament repair and with traumatic arthritis.

8.  Entitlement to an initial rating higher than 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training with the New Mexico Army National Guard from June 1984 to November 1984 and on active duty in the United States Army from November 1989 to July 1992.  Except for the period of active duty and from July 1992 to December 1994, the Veteran was a member of the New Mexico Army National Guard from December 1983 to November 2003.  He had full-time training duty with the National Guard in May 1987, when he injured his right knee, which is service-connected.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision in August 2005, the RO denied the claim of service connection for sleep apnea.  The Veteran filed a notice of disagreement in April 2006.  After the RO issued a statement of the case in March 2008, the Veteran did not perfect the appeal by filing a substantive appeal.  There is nothing in the record indicating that the RO implicitly or explicitly waived the timeliness of the substantive appeal.   As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  

As the claim has not been perfected for appeal, the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

In January 2008, the Veteran appeared at an informal hearing before a Decision Review Officer.  A memorandum of the hearing is in the record.  The Veteran had also requested a hearing before a Veterans Law Judge, but the Veteran withdrew the request in January 2008.

In January 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no additional evidence has been submitted.

The claim of service connection for a chronic epistaxis with rhinitis and the claims for increase for the right knee and left knee are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran received pre-deployment vaccinations, the Veteran is not a Persian Gulf Veteran, that is, the Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War and the statutory provisions of 38 U.S.C.A. 1117 and the regulatory provisions of 38 C.F.R. § 3.317, pertaining to certain qualifying chronic disability, including an undiagnosed illness or medically unexplained chronic multisymptom illnesses associated with a Persian Gulf Veteran, do not apply. 

2.  Chronic headaches were not affirmatively shown to have had onset during service; chronic headaches, first shown after service, are unrelated to an injury, disease, or event in service, including pre-deployment vaccinations.

3. Gastroesophageal reflux disease is not currently shown.

4.  Fibromyalgia is not currently shown.

5.  Chronic fatigue syndrome is not currently shown.


CONCLUSIONS OF LAW

1.  Chronic headaches are not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. § 3.303 (2010).

2.  Gastroesophageal reflux disease is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & 2010); 38 C.F.R. § 3.303 (2010).

3.  Fibromyalgia is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2010); 
38 C.F.R. § 3.303 (2010).

4.  Chronic fatigue syndrome is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

On the claims of service connection, the RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2004, in May 2005, and in March 2006.  The VCAA notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.




As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in July 2008.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

On the claims of service connection, the RO obtained service treatment records, VA records, and private medical records.  The Veteran was afforded a VA examination in July 2004.  

In January 2011, the Board obtained a VHA expert medical opinion.

The Board has reviewed the report of examination and the VHA opinion and finds that the report and opinion are adequate to decide the claims of service connection, because the report and opinion are based on medical history and discuss the disabilities in sufficient detail so that the Board's decision will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 

Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and  § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and § 1131 as implemented in 38 C.F.R. § 3.303.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The term Persian Gulf Veteran means a Veteran who served on active military, service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of  Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317.  

VA will pay compensation to a Persian Gulf Veteran for qualifying chronic disability, resulting from any of the following (or any combination of the following): an undiagnosed illness or chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome, and signs or symptoms headache and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317.

The Persian Gulf War began on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

Facts 

Records of the National Guard from December 1983 to November 2003, including the periods of active duty for training from June 1984 to November 1984 and in June 2002 and full-time training duty in May 1987, contain no complaint, finding, history, treatment, or diagnosis of headaches, gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome.  

For the period of active duty from November 1989 to July 1992, service records show that the Veteran did not deploy to the Southwest Asis theater of operations.  The service treatment records do show that in April 1990 the Veteran complained of nausea, headaches, and hot flashes, and the assessment was upper respiratory infection with gastritis.  In August 1990, the Veteran was immunized with "GG" and "MGC."  On a Medical Evaluation Board, Report of Medical History, in November 1991 for a right knee disability, the Veteran denied headaches and an adverse reaction to serum, drug, or medicine and he did not indicate a history of frequent indigestion or painful joints.  
   
After service, on a VA Gulf War registry examination in April 1999, the Veteran complained of tiredness and of joint pain.  He also complained of occasional headaches.  The impressions included chronic fatigue and polyarthralgia.

Records of the National Guard show that in December 2002 and in January 2003 the Veteran was evaluated for a Medical Board because of a right knee disability.  History included no significant illness, except for the knee, and a normal evaluation the head and abdomen and viscera, and musculoskeletal system, except for the knees. In July 2003, for the Medical Board, the Veteran denied a significant medical history, except for degenerative joint disease of the knees. 

Private medical records show that in August and September 2003 the Veteran complained of headaches, body aches, and fatigue of about month's duration.  The diagnoses were fatigue, myalgia, and joint pain.  

On VA examination in July 2004, the Veteran complained of frequent headaches since 1992, of acid reflux since 1990, of multiple joint pain since 1992, and of sleep disturbance with tiredness since 1992.   The Veteran attributed his symptoms to the vaccines administered in service.  The VA examiner reported that there was no diagnosis of fibromyalgia because the findings at the examination did not satisfy the criteria for the diagnosis.  The examiner also determined the Veteran did not have acid reflux, that is, gastroesophageal reflux disease.  The VA examiner did diagnosis tension headaches.  

Private medical records show that from August 2007 to November 2007 the Veteran was treated for fatigue.

In January 2011, the Board obtained a VHA medical opinion on the question of whether the vaccines the Veteran received caused long term adverse health effects.  Specifically, considering medical and scientific literature and medical principles, the VHA expert, who is a physician and Chief of the Arthritis Section at a VA Medical Center, was asked: 

Was it at least as likely as not that vaccines used in anticipation of deployment to the Southwest Asia theater of operations during the Persian Gulf War resulted in long term health effects such as headaches, chronic fatigue, acid reflux, or fibromyalgia?

In response, the VHA expert explained that in 2000 the Institute of Medicine issued a report on Gulf War and Health and that in the report it was concluded that the evidence linking Gulf War syndrome with vaccines was inconclusive.  The VHA expert then stated that since that time there have been numerous articles, reviewing the evidence linking vaccines and the development of illnesses, including chronic fatigue and fibromyalgia.  





Citing medical numerous studies, including a study in 2010, the VHA expert stated that the question has been approached from a variety of perspectives and that the overwhelming majority of the articles concluded that there was no convincing evidence linking vaccines to the development of Gulf War syndrome.  The VHA expert concluded that it was not likely that the vaccines used in anticipation of deployment in Southwest Asia resulted in the Veteran's claimed health problems (headaches, acid reflux, fibromyalgia, or chronic fatigue). 

A copy of the VHA expert's opinion was provided to the Veteran and his service representative.  Thereafter, the Veteran indicated that he had no further evidence to submit. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).







Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).








Service Connection for Headaches, Gastroesophageal Reflux Disease, Fibromyalgia, and Chronic Fatigue Syndrome 

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

On the basis of the service treatment records for the periods of active duty for training, for active duty, and for full-time training duty, alone, neither chronic headaches, gastroesophageal reflux disease, fibromyalgia, nor chronic fatigue syndrome was affirmatively shown to have had inception during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

In statements in support of his claims, the Veteran has related headaches, gastrointestinal symptoms, muscle pain, and fatigue to his period of active duty from November 1989 to July 1992. 

The Veteran as a lay person is competent to describe headaches, gastrointestinal symptoms, muscle pain, and fatigue, which is based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  His statements and entry in service of headaches meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As the service treatment records lack the documentation of manifestations sufficient to identify chronic headaches, gastroesophageal reflux disease, fibromyalgia, and chronic fatigue sydrome and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

The Board begins with the legal precedent that an in-service injury, disease, or event alone is not enough to establish service connection.  There must be a current disability and evidence that the current disability resulted from the injury, disease, or event in service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

And the Board is obligated to evaluate the credibility of evidence and to assign probative weight to competent evidence.  In judging credibility, credibility can be impeached by showing that lay statements are inconsistent with other evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

As for headaches, after a single entry of headaches in April 1990, which were associated with a respiratory infection, the service treatment records contain no further reference to headaches, as after vaccinations in August 1990, the Veteran denied headaches in a Report of Medical History in November 1991.  After the period of active duty, the Veteran complained of occasional headaches on a VA Gulf War registry examination in April 1999.  And records of the National Guard show that in December 2002 and in January 2003 the Veteran was evaluated for a Medical Board, but there was no history of a significant illness, except for the knee, and there was a normal evaluation the head.  




And in July 2003, for the Medical Board, the Veteran denied a significant medical history, except for degenerative joint disease of the knees.  And private medical records show that in August and September 2003 the Veteran complained of headaches of about one month's duration. 

The records do show that on VA examination in July 2004, the Veteran complained of frequent headaches since 1992, and the diagnosis was tension headaches.  

As for the Veteran's statements that he has headaches since service as he did on VA examination in July 2004, the Board finds the statements are not credible for the following reasons: 1) there was a single entry of headaches before the vaccinations in August 1990 and none after and the Veteran denied headaches in November 1991; 2) after the period of active duty, records of the National Guard in 2002 and in 2003 are silent as for any contemporaneous complaint or finding of headaches or history of headaches; and 3) with the first documented complaints of headaches on a VA Gulf War registry examination in April 1999, the Veteran described occasional headaches and there was no attribution to an injury, disease, or event in service. 

Moreover, the absence of continuity of symptoms from service, ending in 1992 to 2004, is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).

As the Veteran's statements about continuity are inconsistent as explained, the statements are not credible on the material issue of fact, pertaining to continuity of symptomatology, and the statements have no probative value and are assigned no weight in determining continuity.  



As there is no favorable competent evidence of continuity, the preponderance of the evidence, which clearly demonstrates a lack of continuity, is against the claim on this theory of service connection.  38 C.F.R. § 3.303(b).

As for service connection based on an initial diagnosis after service, although the Veteran is competent to describe headaches, whereas here, the determinative question involves a causal relationship between the current headaches and a disease or injury or event in service, the so-called "nexus" requirement, when the current headaches cannot be traced to service based on continuity of symptomatology, competent evidence is still required to substantiate the claim.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.

To the extent the Veteran's statements are offered as a lay opinion on causation, that is, a nexus or association between the current headaches and a disease or injury or event in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

A lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

Since causation of headaches is not an inference which the Veteran can rationally base on that which he can perceived through the senses, the medical condition is not a simple one and any such opinion on causation requires specialized education, training, or experience.  And it is not factual established that the Veteran is qualified through specialized education, training, or experience to offer an opinion on whether his current headaches are caused by a disease, injury, or event in service.





For this reason, the Board rejects the Veteran's lay opinion as competent evidence to establish causation.  

Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis of by a medical professional, there is no diagnosis of headaches before 2004 or diagnosis by a medical professional that relates the Veteran's headaches to a disease or injury or event in service. 

In the absence of competent medical evidence, suggesting a nexus between current headaches and a disease, injury, or event in service, but is too equivocal or lacking specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, there is no possible association with service, and a VA medical opinion to decide the claim is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).

For the above reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for chronic headaches based on theories of continuity of symptomatology under 38 C.F.R. § 3.303(b) and under 38 U.S.C.A. § 3.303(d) (service connection based on the initial diagnosis after service) and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

The argument that headaches are the result of vaccines is separately addressed below. 

As for gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome, although the Veteran is competent to describe gastrointestinal symptoms, muscle pain , and fatigue, neither gastroesophageal reflux disease, fibromyalgia, nor chronic fatigue syndrome is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 

Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disabilities are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disabilities.

Where, as here, there is a question of the presence or a diagnosis of the claimed disabilities, not capable of lay observation by case law, and the claimed disabilities are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the claimed disabilities in service or currently, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims.

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, no health-care professional has diagnosed gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome.  


Rather the record shows that on VA examination in July 2004, the VA examiner expressed the opinion that the Veteran did not have acid reflux, that is, gastroesophageal reflux disease.  

The competent evidence, consisting of private medical records, does show that in August and September 2003 the diagnoses were fatigue and myalgia and in August 2007 the diagnosis was fatigue, but the diagnoses were not associated with a disease or injury or event in service.  

Moreover, the diagnosis of fatigue does not met the diagnosis of chronic fatigue syndrome for the purpose of VA compensation under 38 C.F.R. § 4.88, which requires: (1) new onset of debilitating fatigue severe enough to reduce daily  activity to less than 50 percent of the usual level for at least six  months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different  from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, or (x) sleep disturbance. 

As for the diagnosis of myalgia in 2003, on VA examination in July 2004, the VA examiner reported that there was no diagnosis of fibromyalgia because the findings at the examination did not satisfy the criteria for the diagnosis.  Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the opinion of the VA examiner because the opinion was supported by a rationale.  The Board rejects the private medical opinion because there is no rationale and a mere conclusionary statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

For these reasons, the Board concludes that the Veteran does not currently have gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome.

In the absence of competent evidence of current gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome, the Board need not reach the question of continuity or causation other than by vaccines, which is addressed next. 

For the purpose of completeness, the Board addresses the Veteran's argument that the vaccines in service, resulted in Gulf W or of continuity or of continuity ar syndrome, causing not only his headaches, but also caused gastroesophageal reflux disease, fibromyalgia, or chronic fatigue syndrome, which the Board has determined are not currently shown.  The record shows that the Veteran was not deployed to Southwest Asia, but he did receive vaccinations in August 1990. 

Because the Veteran was not deployed to Southwest Asia, the provisions pertaining to compensation to a Persian Gulf Veteran for qualifying chronic disability, resulting from any of the following (or any combination of the following): an undiagnosed illness or chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome, and signs or symptoms headache and gastrointestinal signs or symptoms under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply. 

As for the effect the vaccines, in January 2011, the Board obtained a VHA medical opinion on the question of whether the vaccines the Veteran received caused long term adverse health effects.  The VHA expert explained that there have been numerous articles, reviewing the evidence linking vaccines and the development of illnesses, including chronic fatigue and fibromyalgia, but the overwhelming majority of the articles concluded that there was no convincing evidence linking vaccines to the development of Gulf War syndrome.  The VHA expert concluded that it was not likely that the vaccines used in anticipation of deployment in Southwest Asia resulted in the Veteran's claimed health problems, namely, headaches, and, if present, gastroesophageal reflux disease, fibromyalgia, or chronic fatigue. 






As for the Veteran's lay opinion that he has Gulf War sydrome due to the vaccines, since causation is not an inference which the Veteran can rationally base on that which he can perceived through the senses, the medical conditions are not simple ones and any such opinion on causation requires specialized education, training, or experience.  And it is not factual established that the Veteran is qualified through specialized education, training, or experience to offer an opinion on whether his  claimed disabilities are caused by the vaccines in service.  Here the Veteran's lay opinion on causation is not competent evidence and his opinion on causation cannot be considered as evidence favorable to the claim.  

The Veteran has submitted several articles about the health problems of Gulf War Veterans from magazines, a newspaper, and an anecdotal article about a Gulf War Veteran.   These articles are not by health-care professionals or scientist and basically are categorized as unsubstantiated lay medical opinions.  Wallin v. West, 11 Vet. App. 509, 513 (1998).

There is one article from a medical journal, dated in 1997, dealing with Gulf War syndrome, vaccines, and chronic fatigue syndrome, but the authors concluded that the hypothesis needed to be proven by further studies.   

The VHA expert explained that there have been numerous articles, reviewing the evidence linking vaccines and the development of illnesses, including chronic fatigue and fibromyalgia, but the overwhelming majority of the articles concluded that there was no convincing evidence linking vaccines to the development of Gulf War syndrome, including a recent study in 2010.  

Here the Board finds that the opinion of the VHA expert, who did review the medical and scientific literature up to 2010, is more persuasive than the unproven hypothesis by researchers in 1997.  After weighing the evidence, the Board concludes there is no competent medical evidence linking the Veteran's claimed disabilities to the vaccines he received in service.  For this reason, the preponderance of the evidence is against the claims on this theory. 
38 U.S.C.A. § 5107(b).

ORDER

Service connection for chronic headaches is denied.

Service connection for gastroesophageal reflux disease is denied. 

Service connection for fibromyalgia is denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

On the claim of service connection chronic epistaxis, VA records show that in September 1999 the Veteran had a history of several nose injuries with left-sided nasal obstruction and an external deformity.  He then had corrective surgery in December 1999.  As the records are relevant and as VA will make as many requests as are necessary to obtain relevant VA records, unless the records sought do not exist or that further efforts to obtain those records would be futile, further development under the duty to assist is needed.

On the claims for increase for the right knee and left knee, since the Veteran was last examined by VA the Veteran had a total right knee replacement in September 2009 and his left knee is worse.  As there has been a material change in the disabilities, a reexamination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records, including any consultation reports and operative reports, from the otolaryngology clinic and plastic surgery clinic from September to December 1999 from the Albuquerque, VA Medical Center.  


If the records are unavailable or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. §3.159(e).

2.  Afford the Veteran a VA examination to determine the current level of right knee and left knee impairment. 

The examiner is asked to describe:

a).  Range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigue, swelling, atrophy, or additional loss of motion associated with flare-ups or on repetitive use; any additional functional loss should be expressed in terms of additional limitation of flexion or extension; and 

b).  Any recurrent subluxation or instability; and,

The claims folder should be made available to the examiner.

3.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


